PER CURIAM.
Although appellee Jack Wolf may eventually establish that he is not personally obligated to appellant under the provisions of section 673.403(2)(b), Florida Statutes (1979),* he has not done so within the complaint itself. See Parkway General Hospital, Inc. v. Allstate Insurance Co., 393 So.2d 1171 (Fla. 3d DCA 1981). We therefore hold that the trial court erred in dismissing the complaint, and we reverse and remand for further proceedings.
Reversed and remanded.

 Section 673.403(2)(b), Florida Statutes (1979) states:
(2) An authorized representative who signs his own name to an instrument:



(b) Except as otherwise established between the immediate parties, is personally obligated if the instrument names the person represented but does not show that the representative signed in a representative capacity, or if the instrument does not name the person represented but does show that the representative signed in a representative capacity. (emphasis added).